 Exhibit 10.132

 $3,709,744.00
September 21, 2007 (the “Effective Date”)

 Secured Promissory Note

FOR VALUE RECEIVED, the undersigned, CCP IV ASSOCIATES, LTD., a Texas limited
partnership, whose address is 4582 South Ulster Parkway, Suite 1100, Denver,
Colorado 80237 (the “Borrower”), promises to pay Three Million Seven Hundred
Nine Thousand Seven Hundred Forty-Four Dollars and No Cents ($3,709,744.00),
together with interest according to the terms of this Secured Promissory Note
(this “Note”), to the order of TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY,
an Iowa corporation (together with any future holder, the “Lender”), whose
address is c/o AEGON USA Realty Advisors, Inc., 4333 Edgewood Road, N.E., Cedar
Rapids, Iowa 52499-5443. Capitalized terms used but not defined in this Note
shall have the meanings assigned to them in the Deed of Trust, as defined in
Section 12 below.

1.

CONTRACT INTEREST RATE

The principal balance of this Note shall bear interest at the rate that is the
lesser of (i) the variable rate of interest determined from time to time as
described in the next succeeding paragraph (the “Note Rate”) and (ii) the
maximum interest rate allowed by law, as described in Section 24 below. Interest
shall be calculated in arrears on actual days elapsed, based on a 360-day year.
During any partial month, interest shall accrue based on the number of actual
days which elapse during the related accrual period.

The initial Note Rate, at which interest on the Loan shall accrue from the
funding date through the last day of September, 2007, shall be six and
twenty-eight one-hundredths percent (6.28%) per annum. On the first day of
October, 2007 and thereafter at intervals of one full calendar month during the
Loan’s term (each such month, a “Loan Month”), this Note Rate shall be adjusted
to the per annum rate which is 78 basis points (the “Pricing Spread”) over the
1-month LIBOR rate (the “Index”), as reported by the Wall Street Journal on the
last business day of the preceding month (in respect of any rate adjustment, the
“Determination Date”). The Note shall bear interest at the adjusted Note Rate
during the Loan Month comprising an accrual period. If the Wall Street Journal
stops publishing the Index during the term of the Loan, the Lender shall
determine the Index rate by referring to the LIBOR rate published in another
nationally recognized daily paper or electronic business publication reasonably
acceptable to the Lender.

The Pricing Spread is subject to increase to ninety-eight (98) basis points as
provided in the Facility Agreement if the debt service coverage ratio of the
Property decreases below 1.30.

2.

SCHEDULED PAYMENTS

2.1

PREPAYMENT OF INTEREST FOR THE MONTH OF FUNDING

Unless the funding of the loan evidenced by this Note (together with all
additional charges, advances and accruals, the “Loan”) occurs on the first day
of a calendar month, the Borrower shall prepay, on the date of the funding,
interest due from the date of the funding through and including the last day of
the calendar month in which the funding occurs.





 




2.2

MONTHLY PAYMENTS

On the first day of November, 2007 and on the first day of each subsequent
calendar month through September, 2010, the Borrower shall pay an installment of
accrued interest for the previous month at the Note Rate. Monthly installments
of interest shall be made when due, regardless of the prior acceptance by the
Lender of unscheduled payments.

2.3

FINAL PAYMENT

The Loan shall mature on the first day of October, 2010 (the “Maturity Date”),
when the Borrower shall pay its entire principal balance, together with all
accrued interest and any other amounts owed by the Borrower under this Note or
under any of the other documents entered into now or in the future in connection
with the Loan (the “Loan Documents”). The Maturity Date is subject to extension
as provided in the Facility Agreement.

3.

BALLOON PAYMENT ACKNOWLEDGMENT

The Borrower acknowledges that the scheduled monthly payments referred to in
Section 2 will not amortize the principal sum of this Note over its term,
resulting in a “balloon” payment at maturity. Any future agreement to extend
this Note or refinance the Indebtedness it evidences may be made only by means
of a writing executed by a duly authorized officer of the Lender.

4.

APPLICATION OF MONTHLY INTEREST PAYMENTS

When the Lender receives a monthly interest payment, the Lender shall apply it
to interest in arrears for the previous month, unless other amounts are then due
under this Note or the other Loan Documents. If other amounts are due when a
regular monthly payment is received, the Lender shall apply the payment first to
accrued interest and then to those other amounts.

5.

DEFAULT INTEREST

If a Default exists (as defined in Section 9 below) the outstanding principal
balance of this Note shall, at the option of the Lender, bear interest at a rate
(the “Default Rate”) equal to the lesser of (i) ten percent (10%) per annum over
the Note Rate, as determined from time to time, and (ii) the maximum rate
allowed by law. If interest has accrued at the Default Rate during any period,
the difference between such accrued interest and interest which would have
accrued at the Note Rate during such period shall be payable on demand. If a
court of competent jurisdiction determines that any interest charged has
exceeded the maximum rate allowed by law, the excess of the amount collected
over the legal rate of interest will be applied to the Indebtedness as a
principal prepayment without premium, retroactively, as of the date of receipt,
or returned to the Borrower if the Indebtedness has been fully paid.





 




6.

LATE CHARGE

If the Lender does not receive any scheduled monthly principal and interest
payment on or before the tenth (10th) day of the calendar month in which it is
due, the Lender will send the Borrower written Notice that a late charge equal
to four percent (4%) of the late payment has accrued. The Borrower shall pay any
such late charge on or before the tenth day of the calendar month following the
month during which the late payment was scheduled to have been received.
Interest on unpaid late charges shall, at the Lender’s discretion, accrue at the
Note Rate beginning on the first day of the calendar month following their
accrual.

7.

PREPAYMENT

Subject to the terms of the Facility Agreement, this Note may be prepaid in
whole or in part, without premium or penalty, upon not less than thirty (30)
days’ prior written notice to the Lender.

8.

PERMITTED PAR PREPAYMENTS

The Lender shall not charge a prepayment premium on any prepayment made as the
result of the Lender’s election to apply insurance or condemnation proceeds to
the principal balance of this Note or to achieve any required loan to value
ratio that is a prerequisite to the Borrower’s rights to obtain and to use such
proceeds (the “Permitted Par Prepayment”).

9.

DEFAULT

A default on this Note (“Default”) shall exist if (a) the Lender fails to
receive any required installment of principal and interest on or before the
tenth (10th) day of the calendar month in which it is due, (b) the Borrower
fails to pay the matured balance of this Note on the Maturity Date or (c) a
“Default” exists as defined in any other Loan Document. If a Default exists and
the Lender engages counsel to collect any amount due under this Note or if the
Lender is required to protect or enforce this Note in any probate, bankruptcy or
other proceeding, then any expenses incurred by the Lender in respect of the
engagement, including the reasonable fees and reimbursable expenses of counsel
and including such costs and fees which relate to issues that are particular to
any given proceeding, shall constitute indebtedness evidenced by this Note,
shall be payable on demand, and shall bear interest at the Default Rate. Such
fees and expenses include those incurred in connection with any action against
the Borrower for a deficiency judgment after a foreclosure or trustee’s sale of
the Real Property under the Deed of Trust (defined below), including all of the
Lender’s reasonable attorneys’ fees, property appraisal costs and witness fees.

10.

ACCELERATION

If a Default exists, the Lender may, at its option, declare the unpaid principal
balance of this Note to be immediately due and payable, together with all
accrued interest on the Indebtedness, all costs of collection (including
reasonable attorneys’ fees and expenses) and all other charges due and payable
by the Borrower under this Note or any other Loan Document. If the subject
Default has arisen from a failure by the Borrower to make a regular monthly
payment of principal and interest, the Lender shall not accelerate the
Indebtedness unless the Lender shall have given the Borrower at least three (3)
Business Days’ advance Notice of its intent to do so.

If the subject Default is a Curable Non-Monetary Default, the Lender shall
exercise its option to accelerate only by delivering Notice of acceleration to
the Borrower. The Lender shall not deliver any such Notice of acceleration until
(a) the Borrower has been given any required Notice of the prospective Default
and (b) any applicable cure period has expired.

Except as expressly described in this Section, no Notice of acceleration shall
be required in order for the Lender to exercise its option to accelerate the
Indebtedness in the event of Default.

11.

PREPAYMENT FOLLOWING ACCELERATION

Any Default resulting in the acceleration of the Indebtedness evidenced by this
Note shall be presumed to be an attempt to avoid the provisions of Section 7 of
this Note, which prohibit prepayment or condition the Lender’s obligation to
accept prepayment on the payment of a prepayment premium. Accordingly, if the
Indebtedness is accelerated, any amounts tendered to repay the accelerated
Indebtedness, or realized by the Lender through its remedies following
acceleration, shall be subject to the prepayment premium, if any, that would
have been applicable under Section 7 (calculated from the date of acceleration
through the Maturity Date).

12.

SECURITY

This Note is secured by a Deed of Trust, Security Agreement and Fixture Filing
(the “Deed of Trust”) granted by the Borrower to the Public Trustee of El Paso
County, the Trustee, for the benefit of the Lender, conveying certain real
property (the “Real Property”) located in the City of Colorado Springs, El Paso
County, Colorado and granting a security interest in certain fixtures and
personal property, and by an Absolute Assignment of Leases and Rents made by the
Borrower to the Lender, assigning the landlord’s interest in all present and
future leases (the “Leases”) of all or any portion of the Real Property
encumbered by the Deed of Trust. Reference is made to the Loan Documents for a
description of the security and rights of the Lender. This reference shall not
affect the absolute and unconditional obligation of the Borrower to repay the
Loan in accordance with its terms.

13.

RECOURSE TO BORROWER

The Lender agrees that it shall not seek to enforce any monetary judgment with
respect to the Indebtedness evidenced by this Note against the Borrower except
through recourse to the Property (as defined in the Deed of Trust), unless the
obligation from which the judgment arises is one of the “Carveout Obligations”
defined in Section 14.

14.

CARVEOUT OBLIGATIONS

The “Carveout Obligations” are (a) the obligation to repay any portion of the
Indebtedness evidenced by this Note that arises because the Lender has advanced
funds or incurred expenses in respect of any of the “Carveouts” (as defined
below), (b) the obligation to repay the entire Indebtedness evidenced by this
Note, if the Lender’s exculpation of the Borrower from personal liability under
this Section has become void as set forth below, (c) the obligation to indemnify
the Lender in respect of its actual damages suffered in connection with any of
the Carveouts, and (d) the obligation to defend and hold the Lender harmless
from and against any claims, judgments, causes of action or proceedings arising
from any of the Carveouts. The “Carveouts” are:

(i)

fraud or material written misrepresentation;

(ii)

waste of the Property (which shall include damage, destruction or disrepair of
the Real Property caused by a willful act or grossly negligent omission of the
Borrower, but shall exclude ordinary wear and tear in the absence of gross
negligence);

(iii)

misappropriation of tenant security deposits (including proceeds of tenant
letters of credit), Insurance Proceeds or Condemnation Proceeds;

(iv)

failure to pay property taxes, assessments or other lienable Impositions;

(v)

failure to pay to the Lender all Rents, income and profits (including any rent
collected more than one month in advance, or any rent for the last month of the
lease term, under any Lease in force at the time of Default), net of reasonable
and customary operating expenses, received in respect of a period when the Loan
is in Default;

(vi)

removal from the Real Property of Fixtures or Personal Property, unless replaced
in a commercially reasonable manner;

(vii)

the out-of-pocket expenses of enforcing the Loan Documents following Default,
not including expenses incurred after the Borrower has agreed in writing to
transfer the Real Property to the Lender by the Lender’s choice of either an
uncontested foreclosure or delivery of a deed in lieu of foreclosure;

(viii)

terminating or amending a Lease in violation of the Loan Documents; and

(ix)

any liability of the Borrower under the Environmental Indemnity Agreement.

The Lender’s exculpation of the Borrower from personal liability for the
repayment of the Indebtedness evidenced by this Note shall be void without
Notice if the Borrower (A) voluntarily transfers or creates any voluntary lien
on the Property in violation of the Deed of Trust, or (B) files a voluntary
petition for reorganization under Title 11 of the United States Code (or under
any other present or future law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization proceedings or otherwise similarly affecting the
rights of creditors), and has not offered, prior to the filing, to enter into
the Lender’s choice of either an agreement to permit an uncontested foreclosure,
or an agreement to deliver a deed in lieu of foreclosure within sixty (60) days
of the Lender’s acceptance of the offer. After the Lender accepts such an offer,
default by the Borrower in fulfilling the terms of the accepted offer shall
trigger personal liability for the entire Indebtedness. No such offer shall be
conditioned on any payment by the Lender, on the release of any Obligor from any
Obligation, or on any other concession.

15.

SEVERABILITY

If any provision of this Note is held to be invalid, illegal or unenforceable in
any respect, or operates, or would if enforced operate to invalidate this Note,
then that provision shall be deemed null and void. Nevertheless, its nullity
shall not affect the remaining provisions of this Note, which shall in no way be
affected, prejudiced or disturbed.





 




16.

WAIVER

Except to the extent that such rights are expressly provided in this Note, the
Borrower waives demand, presentment for payment, notice of intent to accelerate,
notice of acceleration, protest, notice of protest, dishonor and of nonpayment
and any and all lack of diligence or delays in collection or enforcement of this
Note. Without affecting the liability of the Borrower under this Note, the
Lender may release any of the Property, grant any indulgence, forbearance or
extension of time for payment, or release any other person now or in the future
liable for the payment or performance of any obligation under this Note or any
of the Loan Documents.

The Borrower further (a) waives any homestead or similar exemption; (b) waives
any statute of limitation; (c) agrees that the Lender may, without impairing any
future right to insist on strict and timely compliance with the terms of this
Note, grant any number of extensions of time for the scheduled payments of any
amounts due, and may make any other accommodation with respect to the
Indebtedness evidenced by this Note; (d) waives any right to require a
marshaling of assets; and (e) to the extent not prohibited by applicable law,
waives the benefit of any law or rule of law intended for its advantage or
protection as a debtor or providing for its release or discharge from liability
under this Note, excepting only the defense of full and complete payment of all
amounts due under this Note and the Loan Documents.

17.

VARIATION IN PRONOUNS

All the terms and words used in this Note, regardless of the number and gender
in which they are used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine, or
neuter, as the context or sense of this Note or any paragraph or clause herein
may require, the same as if such word had been fully and properly written in the
correct number and gender.

18.

WAIVER OF JURY TRIAL

THE BORROWER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (A) UNDER THIS NOTE OR ANY OTHER LOAN
DOCUMENT OR (B) ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS NOTE OR ANY OTHER LOAN DOCUMENT, AND THE BORROWER AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

19.

OFFSET RIGHTS

In addition to all liens upon and rights of setoff against the money,
securities, or other property of the Borrower given to the Lender by law, the
Lender shall have a lien upon and a right of setoff against all money,
securities, and other property of the Borrower, now or hereafter in possession
of or on deposit with the Lender, whether held in a general or special account
or deposit, or safe-keeping or otherwise, and, following a Default, every such
lien and right of setoff may be exercised without demand upon, or notice to the
Borrower. No lien or right of setoff shall be deemed to have been waived by any
act or conduct on the part of the Lender, or by any neglect to exercise such
right of setoff or to enforce such lien, or by any delay in so doing, and every
right of setoff and lien shall continue in full force and effect until such
right of setoff or lien is specifically waived or released by an instrument in
writing executed by the Lender.

20.

COMMERCIAL LOAN

The Borrower hereby represents and warrants to the Lender that the Loan was made
for commercial or business purposes, and that the funds evidenced by this Note
will be used solely in connection with such purposes.

21.

REPLACEMENT OR BIFURCATION OF NOTE

If this Note is lost or destroyed, the Borrower shall, at the Lender’s request,
execute and return to the Lender a replacement promissory note identical to this
Note, provided the Lender delivers to the Borrower an affidavit to the foregoing
effect. Upon delivery of the executed replacement note, the Lender shall
indemnify the Borrower from and against its actual damages suffered as a result
of the existence of two Notes evidencing the same obligation. No replacement of
this Note under this Section shall result in a novation of the Borrower’s
obligations under this Note. In addition, the Lender may at its sole and
absolute discretion require, at no cost to Borrower, that the Borrower execute
and deliver two separate promissory notes, which shall replace this Note as
evidence of the Borrower’s obligations. The two replacement notes shall, taken
together, evidence the exact obligations set forth in this Note. The replacement
notes shall be independently transferable. If this Note is so replaced, the
Lender shall return this Note to the Borrower marked to evidence its
cancellation.

22.

GOVERNING LAW

This Note shall be construed and enforced according to, and governed by, the
laws of Colorado without reference to conflicts of laws provisions which, but
for this provision, would require the application of the law of any other
jurisdiction.

23.

TIME OF ESSENCE

In the performance of the Borrower’s obligations under this Note, time is of the
essence.

24.

AGREEMENT CONCERNING INTEREST

The provisions of this Note and of the Deed of Trust now or hereafter existing
are hereby expressly limited so that in no contingency or event whatsoever,
whether by acceleration of the maturity of this Note or otherwise, shall the
amount paid or agreed to be paid to the Lender for the use, forbearance or
detention of the sums evidenced by this Note exceed the maximum amount
permissible under Colorado law. If, from any circumstances whatsoever, the
performance or fulfillment of any provision of this Note, or of the Deed of
Trust, at the time performance of such provision shall be due, shall exceed the
limit of validity prescribed by law, then, ipso facto, the obligation to be
performed or fulfilled shall be reduced to the limit of such validity, and, if
from any such circumstance, the Lender shall ever receive anything of value
which is deemed to be interest by Colorado law which would exceed the highest
lawful rate, an amount equal to any excessive interest shall be applied to the
reduction of the principal amount of this Note or on account of any other
principal Indebtedness of the Borrower to the Lender and to the payment of
interest thereon or, if such excessive interest exceeds the unpaid balance of
principal of this Note and such other Indebtedness, such excess shall be
refunded to the Borrower.

25.

NO ORAL AGREEMENTS

THIS NOTE AND ALL THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT OF
THE BORROWER AND THE LENDER AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE LOAN AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE BORROWER AND
THE LENDER. THERE ARE NO ORAL AGREEMENTS BETWEEN THE BORROWER AND THE LENDER.
THE PROVISIONS OF THIS NOTE AND THE OTHER LOAN DOCUMENTS MAY BE AMENDED OR
REVISED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE BORROWER AND THE LENDER.





 




IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed as of
the Effective Date.

CCP IV ASSOCIATES, LTD., a Texas limited partnership

By: CCP/IV RESIDENTIAL GP, L.L.C., a South Carolina limited liability company,
its general partner

By: CONSOLIDATED CAPITAL PROPERTIES IV, a California limited partnership, its
manager

By: CONCAP EQUITIES, INC., a Delaware corporation, its general partner







By: /s/Patti K. Fielding

Name:

Patti K. Fielding

Title:

Executive Vice President and Treasurer








 


